Citation Nr: 1547751	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  11-30 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for left hip arthritis.

2.  Entitlement to an initial rating for degenerative disc disease, lumbar spine with radiculopathy, greater than 10 percent prior to January 27, 2014, and greater than 20 percent from January 27, 2014.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to December 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2011 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Louis, Missouri.

The Board denied entitlement to increased rating for the left hip and lumbar spine, as well as entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 in a November 2014 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and in a June 2015 Order the Court vacated and remanded the November 2014 Board decision, pursuant to the request of representatives of VA and the Veteran detailed in a June 2015 Joint Motion for Remand.  The matter again is before the Board.

The Board notes that the November 2014 Board decision also remanded the issues of entitlement to a total disability rating based on individual unemployability and entitlement to service connection for pes planus.  Review of the electronic claims file indicates that the requested development on these issues has not been completed and the issues have not been recertified to the Board.  As such, no further consideration of these issues will be rendered herein, but the AMC is hereby reminded that the November 2014 Remand Order still stands, and that development must be completed.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The November 2014 Board decision referred a claim to reopen a previously denied claim of entitlement to service connection for hypertension, based on a December 2009 statement from the Veteran.  As it does not indicate that the agency of original jurisdiction (AOJ) has acted on this referral to date, the matter again is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the Veteran's increased rating claims for the left hip and back, the June 2015 Joint Motion for Remand indicated that the November 2014 Board decision failed to adequately address whether the Veteran was entitled to an examination of the left hip and lumbar spine disabilities during a flare-up.  This conclusion was based on the Veteran's reports during prior VA examinations of flare-ups of pain with "walking too much" (March 2011 examination) and with activity (January 2014 examination).  The Joint Motion found that examination during a period of flare-up could be profitable because the January 2014 VA examiner indicated that she could not opine as to loss of use or loss of function during flare-ups "without directly observing function under these circumstances."  In light of the foregoing, the Board concludes that a remand is required to attempt to schedule the Veteran for a VA examination during a period of flare-up of his left hip and lumbar spine disabilities.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity).

As to the Veteran's section 1151 claim, the June 2015 Joint Motion for Remand expressed multiple concerns regarding the March 2011 VA examination report and opinion.  The Joint Motion criticized the examiner for concluding that the Veteran had ceased Coumadin (warfarin) treatment seven months prior to his May 2007 stroke, without reconciling the potentially contradictory evidence as to whether the Veteran actually had had been prescribed Coumadin (warfarin) and, if so, when he had stopped taking the medication.  

The Joint Motion also found problematic the March 2011 examiner's statement that, "A prudent practitioner would never administer warfarin to an African-American patient with this high a blood pressure due to the increased risk of hemorrhagic stroke in this population."  The Board agrees that the foregoing raises the possibility that the prescription of Coumadin (warfarin) by VA may have played some role in the Veteran's stroke and appears at odds with the examiner's otherwise unsupported conclusion that it was less likely than not that the Veteran's stroke was caused by a rebound effect of the prior prophylactic postoperative treatment with warfarin.  

Finally, the June 2015 Joint Motion for Remand asserted that the Board failed to properly consider favorable evidence of record, specifically noting a May 2010 VA treatment record indicating that the Veteran's "stroke seems to be secondary to rebound hypercoagulability or secondary to stopping Coumadin or to hypertension."  Without addressing the merits of such a statement, the Board will request that any subsequent medical opinion provider considers the foregoing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination and interview of the Veteran by a physician, to elicit a complete history, in order to determine the current severity of his left hip and low back disabilities.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The electronic claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  If possible, the examination should be scheduled during a period of flare-up when the Veteran claims his left hip and low back symptoms are more severe.  If this is not possible, the file should be so annotated.

2.  Schedule the Veteran for an appropriate VA examination by a physician for his claimed stroke residuals.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that the records have been reviewed.  After reviewing the entire claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that:

(a) the Veteran's May 2007 stroke was caused or aggravated by hospital care or medical or surgical treatment, specifically to include his August 2006 right hip surgery and any pre- or post-surgery prescription of Coumadin (warfarin).  In reaching the above conclusion, the examiner's attention is directed to the potentially conflicting evidence as to whether and for how long the Veteran was prescribed Coumadin (warfarin) after his August 2006 surgery, including a March 2010 VA neurology note indicating that the Veteran was on Coumadin for six months following surgery and 2006 post-surgery treatment notes with no reference to warfarin / Coumadin treatment.  

(b) if and only if the answer to (a) is in the affirmative, whether the proximate cause of the May 2007 stroke was (i) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination or (ii) was the result of an event not reasonably foreseeable.  In reaching the above conclusions, the examiner's attention is directed to the May 2010 VA treatment record in which the provider indicated (but did not explain) that the "stroke seems to be secondary to rebound hypercoagulability or secondary to stopping Coumadin or to hypertension."  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the above actions, and any other development deemed necessary, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not awarded, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




